Judgment, Supreme Court, *228New York County (Patricia Anne Williams, J.), rendered August 13, 1990, convicting defendant, after guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to a term of imprisonment of 1% to 5 years, to be served consecutively to an unrelated Federal court sentence, unanimously affirmed.
The suppression court fully credited the testimony of the officer called by the People that he and his partner merely observed from their unmarked patrol car the actions of defendant and his jewelry-laden companion. Indeed, the officers took absolutely no action until the non-driving officer observed defendant remove a handgun from his waistband, providing probable cause for his arrest and justifying active police pursuit and apprehension (see, People v Howard, 50 NY2d 583, 592, cert denied 449 US 1023).
The hearing court’s determination of the credibility of the People’s witness and findings of fact in accordance with that testimony are fully supported by the record, including the testimony of the officer’s partner called by the defense, and will not be disturbed by this Court (see, People v Rivera, 121 AD2d 166, affd 68 NY2d 786). Concur — Murphy, P. J., Carro, Milonas, Wallach and Smith, JJ.